Order entered April 28, 2014




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-14-00054-CV

                            FATIMA DOLORES RODAS, Appellant

                                                   V.

                    LA MADELEINE OF TEXAS, INC., ET AL., Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-04672

                                               ORDER
       We REINSTATE this appeal.

       In an order dated March 18, 2014, the Court ordered the trial court to conduct a hearing

to determine whether the reporter’s record from the October 14, 2013 hearing contained any

inaccuracies. The trial court held a hearing on April 8, 2014. A supplemental reporter’s record

from that hearing was filed on April 21, 2014. The record reflects the trial court found that the

reporter’s record from the October 14, 2013 hearing did not contain any inaccuracies. We

ORDER the Honorable Phyllis Lister Brown, Judge of the 162nd Judicial District Court of

Dallas County, Texas, to transmit, on or before MAY 9, 2014, a supplemental clerk’s record

containing its written findings of fact.
       Accordingly, we DENY appellant’s March 13, 2014 motion requesting production of the

court reporter’s audio recordings of the October 14, 2013 hearing. We DENY appellee’s March

25, 2014 motion for sanctions.

       We GRANT appellants’ April 14, 2014 second motion for an extension of time to file a

brief. Appellant shall file her brief on or before MAY 29, 2014. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to Judge Brown and counsel for all parties.



                                                    /s/     ADA BROWN
                                                            JUSTICE